 1   HEATHER E. WILLIAMS, CA SBN 122664
     Federal Defender
 2   MEGAN T. HOPKINS, CA SBN 294141
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: (559) 487-5561
 5   Fax: (559) 487-5950
 6   Attorneys for Defendant
     MARTIN DUTRA ROMERO
 7
 8                                  IN THE UNITED STATES DISTRICT COURT
 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11       UNITED STATES OF AMERICA,                    Case No. 1:13-cr-00054-NONE
12                          Plaintiff,                STATUS REPORT RE: HIS WAY DRUG
                                                      TREATMENT PROGRAM; REQUEST TO
13       vs.                                          CONTINUE STATUS CONFERENCE;
                                                      EXHIBIT A; ORDER
14       MARTIN DUTRA ROMERO,
                                                      DATE: July 17, 2020
15                         Defendant.                 TIME: 8:30 A.M.
                                                      JUDGE: Hon. Dale A. Drozd
16
17
18              Defendant, Martin D. Romero, by and through his counsel, Assistant Federal Defender

19   Megan T. Hopkins, hereby submits the following status report regarding Mr. Romero’s progress
20   at the His Way drug treatment program in Manteca, CA.

21              Mr. Romero entered the His Way program on July 30, 2019 in Manteca, CA. He is

22   expected to graduate at the end of July of 2020. According a spokesperson for the program, he is

23   doing “excellent” in the program and is on step 8 of the 12-step recovery plan.1

24              In light of Mr. Romero’s progress in the program and ongoing participation, the parties,

25   as well as the probation officer, agree that the status conference in this matter should be

26   continued to July 17, 2020 at 8:30 a.m. for a further status conference regarding Mr. Romero’s
27   progress in the program. The parties anticipate having confirmation of a graduation date for Mr.

28

     1
         See Exhibit A: Progress Report.
 1   Romero, and will be prepared to request a dispositional hearing date regarding the pending
 2   violations at the next hearing.
 3
 4                                                Respectfully submitted,
 5                                                HEATHER E. WILLIAMS
                                                  Federal Defender
 6
 7
 8   Date: March 12, 2020                         /s/ Megan T. Hopkins
                                                  MEGAN T. HOPKINS
 9                                                Assistant Federal Defender
                                                  Attorneys for Defendant
10                                                MARTIN DUTRA ROMERO
11
12                                              ORDER
13           IT IS SO ORDERED. The status conference currently scheduled for March 27, 2020 at
14   8:30 a.m. is hereby continued to July 17, 2020 at 8:30 a.m. in Courtroom No. 4 for further status
15   conference. Defendant’s appearance shall be waived so long as he continues to reside at and
16   participate in the His Way program.
17
     IT IS SO ORDERED.
18
19
        Dated:       March 12, 2020
                                                       UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27

28

      fggfff
      ROMERO/ Status Report                         -2-
